      Case 2:19-cv-00193-HSO-MTP Document 185 Filed 03/04/21 Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                     Eastern Division

PENNYMAC LOAN SERVICES, LLC,                       CIVIL ACTION
                                                   Case No: 2:19-cv-00193-HSO-
                             Plaintiff,            MTP

        -vs-

INNOVATED HOLDINGS, INC. dba
SITCOMM ARBITRATION
ASSOCIATION; MARK MOFFETT;
SANDRA GOULETTE; RONNIE
KAHAPEA; MARK JOHNSON, KIRK
GIBBS; BRETT “EEON” JONES aka EEON
aka BRETT JONES aka BRETT TORIANO
JONES-THEOPHILIOUS aka BRETT
RANDOFF TORIANO KEEFFE HENRY
KANA-SHAPHEL HITHRAPPES JONES-
THEOPHILUS fka KEEFE BRANCH; and
RANCE MAGEE,

                             Defendants.


    PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S REQUEST FOR
    ORDER REGARDING FILINGS OF DEFENDANT BRETT “EEON”
                          JONES

        COMES NOW plaintiff, PennyMac Loan Services, LLC (“PennyMac”) to
request that the Court issue an Order that PennyMac need not respond to further
filings of defendant Brett “Eeon” Jones’ (“Eeon”) showing unto the Court the
following:
            1. The Court previously entered a default as to Eeon (Docket 98).
                Therefore, Eeon is not entitled to submit any pleadings to the Court.

                                            1
136044.01923/125308275v.1
      Case 2:19-cv-00193-HSO-MTP Document 185 Filed 03/04/21 Page 2 of 5




                In fact, on February 12, 2021, this Court issued an Order stating
                “After default was entered by the Clerk, Defendant Jones was not
                entitled to file any pleadings without leave of court or until the Court
                granted him relief from the Clerk’s entry of default. Without the
                Court granting relief from the Clerk’s entry of default, Defendant
                Jones was not entitled to file his Motion to Change Venue [145] or
                Documentation of On-going Conspiracy [146], and these filings will
                be stricken.” (Docket 172.)
            2. Eeon continues to file numerous and unmeritorious pleadings which
                are burdening the Court and PennyMac.
            3. PennyMac requests that the Court issue an Order stating PennyMac
                need not respond to any additional filings of Eeon, consistent with the
                Court’s prior ruling that Eeon is not entitled to file any pleadings due
                to his default posture.
            4. PennyMac further requests that the Court automatically strike any
                further filings from Eeon until he obtains proper relief from his
                default, consistent with the Court’s prior ruling that Eeon’s improper
                filings be stricken.
            5. Due to the simple and brief nature of this Motion, PennyMac requests
                the Court to relieve it of the requirement of filing a Memorandum in
                Support, as required by Local Rule 7(b)(2).

 Dated:           March 4, 2021

                                              Respectfully submitted,

                                           /s/ Nicole Bartz Metral
                                           Cheryl S. Chang (admitted pro hac vice)
                                           chang@blankrome.com
                                              2
136044.01923/125308275v.1
      Case 2:19-cv-00193-HSO-MTP Document 185 Filed 03/04/21 Page 3 of 5




                                    Nicole Bartz Metral (admitted pro hac vice)
                                    nbmetral@blankrome.com
                                    Jessica A. McElroy (admitted pro hac vice)
                                    jmcelroy@blankrome.com

                                    BLANK ROME LLP
                                    2029 Century Park East, 6th Floor
                                    Los Angeles, California 90067-2907
                                    Telephone: 424.239.3400
                                    Facsimile: 424.239.3434

                                    Harris F. Powers III
                                    hpowers@upshawwilliams.com
                                    Steven C. Cookston
                                    scookston@upshawwilliams.com

                                    Upshaw, Williams, Biggers & Beckham,
                                    LLP
                                    309 Fulton Street
                                    Post Office Drawer 8230
                                    Greenwood, MS 38935-8230
                                    Telephone: 662.455.1613
                                    Facsimile: 662.453.9245

                                    Counsel for Plaintiff




                                      3
136044.01923/125308275v.1
      Case 2:19-cv-00193-HSO-MTP Document 185 Filed 03/04/21 Page 4 of 5




                                  PROOF OF SERVICE
STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
      I am employed in the county of Los Angeles, State of California. I am over
the age of 18 and not a party to the within action; my business address is BLANK
ROME LLP, 2029 Century Park East, 6th Floor, Los Angeles, California 90067.
    On March 4, 2021, I served the foregoing document(s): PLAINTIFF
   PENNYMAC LOAN SERVICES, LLC’S REQUEST FOR ORDER
REGARDING FILINGS OF DEFENDANT BRETT “EEON” JONES, on the
       interested parties in this action addressed and sent as follows:

                            SEE ATTACHED SERVICE LIST
  BY ENVELOPE: by placing  the original  a true copy thereof enclosed
   in sealed envelope(s) addressed as indicated and delivering such envelope(s):
  BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the
   mail at Los Angeles, California with postage thereon fully prepaid to the office
   or home of the addressee(s) as indicated. I am “readily familiar” with this
   firm’s practice of collection and processing documents for mailing. It is
   deposited with the U.S. Postal Service on that same day, with postage fully
   prepaid, in the ordinary course of business. I am aware that on motion of party
   served, service is presumed invalid if postal cancellation date or postage meter
   date is more than one day after the date of deposit for mailing in affidavit.
  BY FEDEX: I caused such envelope(s) to be deposited in a box or other            .
   facility regularly maintained by FedEx, an express service carrier, or delivered
   to a courier or driver authorized by said express service carrier to receive
   documents in an envelope designated by the said express service carrier,
   addressed as indicated, with delivery fees paid or provided for, to be
   transmitted by FedEx.
  FEDERAL: I declare that I am employed in the office of a member of the bar
   of this court at whose direction service was made.

        Executed on March 4, 2021, at Los Angeles, California.


                                      Charman S. Bee




                                         4
136044.01923/125308275v.1
      Case 2:19-cv-00193-HSO-MTP Document 185 Filed 03/04/21 Page 5 of 5




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                             Defendant
 P.O. Box 875
 Volcano, HI 96785

 BY FEDEX:
 Mark Johnson                               Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                                 Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                            Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                               Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                                Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba               Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                         Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




                                        5
136044.01923/125308275v.1
